Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Howard S. Hamiltonon 01/27/2022.
	The application has been amended as follows:
1-20. (Cancelled)

21. (Currently Amended) A method of workload management on a general-purpose graphics processing unit (GPGPU), the method comprising:
	compiling source code for execution on the GPGPU to generate compiled source code; and
	while compiling the source code, generating metadata associated with one or more instructions of the compiled source code, the metadata to indicate a size of a context save state when preempting execution at the one or more instructions, wherein the metadata includes a preemption hint indicating an amount of register file space in , wherein the preemption hint is a multi-bit value, the multi-bit value encoding the indication of the amount of the register file space in use and the pending change in the amount of the register file space in use.

22. (Cancelled)

23. (Previously Presented)	The method as in claim 21,  additionally comprising:
executing the compiled source code on the GPGPU, wherein executing the compiled source code on the GPGPU comprises:
fetching an instruction of the compiled source code at a compute unit of the GPGPU; and
decoding the preemption hint associated with the instruction.

24. (Previously Presented)	The method as in claim 23,  wherein executing the compiled source code on the GPGPU additionally comprises:
receiving a request to preempt execution; and
based on the preemption hint, executing at least one additional instruction after receiving the request to preempt execution.



26. (Previously Presented)	The method as in claim 25, further comprising preempting execution upon completing execution of the at least one additional instruction.

27. (Previously Presented)	The method as in claim 21, wherein compiling source code for execution on the GPGPU includes:
	loading, by a compiler of graphics driver associated with the GPGPU, instructions of a GPGPU program; and
	translating the instructions of the GPGPU program into representation that is specific to hardware of the GPGPU.

28. (Currently Amended)	The method as in claim 27, wherein generating metadata associated with the one or more instructions of the compiled source code includes, while compiling the source code:
	tracking an amount of register file to be used during execution of the compiled source code; and
	generating, for an instruction, [[a]]the preemption hint indicating an amount of register file in use during execution of the instruction and an upcoming change in the amount of the register file in use.

29. (Cancelled)

30. (Currently Amended)	The method as in claim [[29]]28, wherein the preemption hint indicates register file usage for a thread associated with the instruction.

31. (Currently Amended)	A non-transitory machine-readable medium storing instructions to perform operations for workload management on a general-purpose graphics processing unit (GPGPU), the operations comprising:
	compiling source code for execution on the GPGPU to generate compiled source code wherein compiling source code for execution on the GPGPU includes loading instructions of a GPGPU program and translating the instructions of the GPGPU program into representation that is specific to hardware of the GPGPU; and
	while compiling the source code, generating metadata associated with one or more instructions of the compiled source code, the metadata to indicate a size of a context save state when preempting execution at the one or more instructions, wherein generating the metadata includes tracking an amount of register file to be used during execution of the compiled source code and generating, for an instruction, a preemption hint indicating an amount of [[the]] register file space in use during execution of the instruction and an upcoming change in the amount of register file space in use, wherein the preemption hint is a multi-bit value, the multi-bit value encoding the indication of the amount of the register file space in use during execution of the instruction and an upcoming change in the amount of register file space in use.

32. (Cancelled)	

33. (Currently Amended)	The non-transitory machine-readable medium as in claim [[32]]31, wherein preemption hint indicates register file usage for a thread associated with the instruction.

34. (Previously Presented)	The non-transitory machine-readable medium as in claim 31, the operations additionally comprising loading the compiled source code for execution via the GPGPU, wherein during execution of the compiled source code on the GPGPU, the GPGPU is to receive a request to preempt execution of a thread and based on the preemption hint, execute at least one additional instruction after receipt of the request to preempt execution of the thread.

35-40. (Cancelled)

41. (Previously Presented) 	A data processing system comprising:
		a memory device; and

	compile source code for execution on the GPGPU to generate compiled source code;
	during compilation of the source code, generate metadata associated with one or more instructions of the compiled source code, the metadata to indicate a size of a context save state when preempting execution at the one or more instructions, wherein the metadata includes a preemption hint indicating an amount of register file space in use at the one or more instructions and a pending change in an amount of register file space in use at the one or more instructions; and
	execute the compiled source code on the GPGPU, wherein to execute the compiled source code on the GPGPU, the GPGPU is configured to:
	fetch an instruction of the compiled source code at a compute unit of the GPGPU;
		decode the preemption hint associated with the instruction;
		receive a request to preempt execution; and
	based on the preemption hint, execute at least one additional instruction after receipt of the request to preempt execution.

42. (Previously Presented) The data processing system as in claim 41, wherein execution of the at least one additional instruction after receipt of the request to preempt execution is to cause 

43. (Previously Presented) The data processing system as in claim 42, wherein the one or more processors, via the compiler, are configured to:
	load instructions of a GPGPU program; and
	translate the instructions of the GPGPU program into an intermediate representation or a representation that is specific to hardware of the GPGPU.

44. (Currently Amended) The data processing system as in claim 43, wherein to generate metadata associated with the one or more instructions of the compiled source code includes, during compiling the source code, to:
	track an amount of register file to be used during execution of the compiled source code; and
	generate, for an instruction, [[a]]the preemption hint indicating an amount of register space file in use during execution of the instruction and an upcoming change in the amount of the register file space in use.

 preemption hint is a multi-bit value, the multi-bit value encoding the indication of the amount of the register file space in use and the upcoming change in the amount of the register file space in use.

46. (Currently Amended)	The data processing system as in claim 44, wherein the preemption hint indicates register file usage for a thread associated with the instruction.

Allowable Subject Matter
Claims 21, 23-28, 30-31, 33-34, 41-46 are allowed.
The following is an examiner’s statement of reasons for allowance: The indicated allowable subject matter in previous office action has been incorporated into the independent claims. None of the references along or in combination teaches the limitations recited in the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.